          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


DARNELL NASH,                             )
                                          )
                    Petitioner,           )
                                          )
-vs-                                      )      Case No. CIV-19-920-F
                                          )
WARDEN PAUL,                              )
                                          )
                    Respondent.           )

                                      ORDER

       On November 5, 2019, United States Magistrate Judge Suzanne Mitchell
issued a Report and Recommendation, recommending the court deny petitioner’s
application for leave to proceed in forma pauperis. She further recommended that
the court dismiss without prejudice this action unless petitioner pays the $5 filing
fee in full to the clerk of the court within 21 days of any order adopting the Report
and Recommendation. Magistrate Judge Mitchell advised petitioner of his right to
object to the Report and Recommendation on or before November 26, 2019 and that
failure to timely object to the Report and Recommendation waives the right to
appellate review of both factual and legal issues therein contained.
       Since the filing of the Report and Recommendation, the court has received
three motions from petitioner. Doc. nos. 11, 12 and 13. However, none of those
motions address Magistrate Judge Mitchell’s recommended ruling. The time for
filing an objection to the Report and Recommendation has passed. The court
therefore finds that petitioner has not timely objected to the Report and
Recommendation. With no objection timely filed, the court accepts, adopts and
affirms the Report and Recommendation in its entirety.
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Suzanne Mitchell on November 5, 2019 (doc. no. 10) is
ACCEPTED, ADOPTED and AFFIRMED. Petitioner’s Application for Leave to
Proceed In Forma Pauperis, filed November 4, 2019 (doc. no. 9), is DENIED. This
action shall be dismissed without prejudice unless petitioner pays the $5 filing fee
in full to the clerk of the court within 21 days of the date of this order.
        IT IS SO ORDERED this 27th day of November, 2019.




19-0920p001.docx




                                            2
